ATTORNEYS FOR PETITIONERS:                   ATTORNEYS FOR RESPONDENT:
MARK J. CRANDLEY                             GREGORY F. ZOELLER
ZIAADDIN MOLLABASHY                          ATTORNEY GENERAL OF INDIANA
BARNES & THORNBURG LLP                       JESSICA E. REAGAN
Indianapolis, IN                             DEPUTY ATTORNEY GENERAL
                                             Indianapolis, IN



                             IN THE
                       INDIANA TAX COURT

THE CITY OF GREENFIELD and             )
THE GREENFIELD FIRE                    )
PROTECTION TERRITORY,                  )
                                                                           Nov 19 2014, 1:00 pm
                                       )
      Petitioners,                     )
                                       )
             v.                        )     Cause No. 49T10-1111-TA-67
                                       )
THE INDIANA DEPARTMENT OF              )
LOCAL GOVERNMENT FINANCE,              )
                                       )
      Respondent.                      )


               ON APPEAL FROM A FINAL DETERMINATION OF
             THE DEPARTMENT OF LOCAL GOVERNMENT FINANCE

                                FOR PUBLICATION
                                November 19, 2014

FISHER, Senior Judge

      The Greenfield Fire Protection Territory, which was established by the City of

Greenfield and the unincorporated area of Center Township, Hancock County, Indiana

(Center Township), is the only fire protection territory in Hancock County that has a

uniform tax rate. In 2011, the Department of Local Government Finance (DLGF) issued

a final determination pursuant to Public Law 172-2011, Section 164 that adjusted the
Territory’s general fund levy for the 2012 budget year. The City of Greenfield and the

Territory have appealed that final determination, claiming that it is arbitrary and

capricious, not supported by substantial evidence, and in contravention of Article 4,

Sections 22 and 23 of the Indiana Constitution. Upon review, the Court reverses.

                                       BACKGROUND

       Prior to 2008, Center Township had individual contracts with the Greenfield Fire

Department for fire protection and emergency response services. (See Cert. Admin. R.

at 1.) The residents of Center Township, however, paid significantly less for the same

services than the residents of the City of Greenfield. 1 (See Cert. Admin. R. at 1.)

       In March 2008, the legislative bodies of the City of Greenfield and Center

Township adopted an identical ordinance and resolution that approved their Interlocal

Agreement to establish the Territory under Indiana Code § 36-8-19-1 et seq. (See Cert.

Admin. R. at 9-30.) (See also Cert. Admin. R., App. A (Audio of DLGF Hr’g) at 33:04.)

The Interlocal Agreement provided that the City of Greenfield, as the provider unit, 2

would establish a general fund for operating and maintenance expenses as well as an

equipment replacement fund for equipment and housing needs. (See Cert. Admin. R. at

12.) In addition, the Interlocal Agreement stated that the Territory would prepare an

annual budget, subject to the approval of both the Center Township Trustee and the

Greenfield Common Council, and establish tax rates and levies to fund the budget.

(See Cert. Admin. R. at 12.) While the Interlocal Agreement provided that the City of


1
   For instance, in 2008, Center Township’s residents paid $0.0607 per $100 of net assessed
value for fire protection services while the City of Greenfield’s residents paid $0.2040 per $100
of net assessed value. (See Cert. Admin. R. at 53, 111.)
2
   The “provider unit” is responsible for providing the fire protection services within a fire
protection territory. See IND. CODE § 36-8-19-3 (2011).
Greenfield and Center Township could establish different tax rates that were to be

uniformly applied to the taxable property in each locality, the actual goal was to impose

the same tax rate in both localities. (See Cert. Admin. R. at 11, 48.)

       In 2009, the Territory adopted its first annual budget and established a uniform

tax rate of $0.2414. (See Cert. Admin. R. at 48, 53, 87-88; DLGF Hr’g at 21:45.) In

2010, the uniform tax rate increased to $0.2566, but by 2011, it had decreased to

$0.2436. (See Cert. Admin. R. at 53, 90-91, 94.)

       On May 10, 2011, the legislature enacted Public Law 172-2011, Section 164, a

non-code provision, 3 which provided:

           (a) The [DLGF] shall review the tax rates and levies for each fire
               protection territory that is located in Hancock County and that
               has a uniform tax rate throughout the territory. The [DLGF] shall
               reconsider adjusting the tax levies for the participating units and
               whether different tax rates for fire protection services should be
               applied for the participating units included within the territory. In
               conducting its review, the [DLGF] shall consider the following
               factors and discuss the factors with each participating unit in the
               territory:
               (1) The population and change in population of each unit in
                   the territory.
               (2) The assessed valuation and change of assessed
                   valuation of real property in each unit in the territory.
               (3) The cost of providing fire service to each unit in the
                   territory.
               (4) Comparisons to other jurisdictions providing similar fire
                   service.
               (5) Previous tax rates and levies for fire protection.
               (6) Future needs and planned or expected expenses for fire
                   service.
               (7) Other factors as determined by the [DLGF].
           (b) This SECTION expires June 30, 2012.

P.L. 172-2011, § 164 (2011) (repealed 2012).            The DLGF subsequently notified all


3
  A non-code provision “‘is one which, though enacted with a piece of legislation, is not codified
within the Indiana Code.’” St. George Serbian Orthodox Church v. Lake Cnty. Prop. Tax
Assessment Bd. of Appeals, 905 N.E.2d 539, 541 n.6 (Ind. Tax Ct. 2009) (citation omitted).
interested parties that it would conduct a public hearing, accept evidence, and then

make a decision whether it would adjust the Territory’s tax rates and levies based on

the factors set forth in Public Law 172-2011, Section 164. (See Cert. Admin. R. at 34-

35.)

          Approximately 70 individuals appeared at the DLGF’s hearing on September 15,

2011, to either advocate for or oppose an adjustment of the Territory’s tax rates and

levies.    (See Cert. Admin. R. at 39-43.)       The advocates sought a reduction of the

Territory’s tax rates and levies on the bases that it lacked transparency, 4 it had one of

the highest fire protection tax rates in Hancock County, 5 and its use of a uniform tax rate

had caused Center Township’s fire protection tax rates to triple. (See Cert. Admin. R. at

45, 63-65, 69-72; DLGF Hr’g at 14:35, 1:14:12.) The opponents, on the other hand,

claimed that the Territory’s use of a uniform tax rate had not caused Center Township’s

tax rates to triple, 6 but merely ensured that the City of Greenfield and Center Township

bore their fair share of the Territory’s fire protection and emergency response service


4
   More specifically, the advocates claimed that their interests have never been adequately
represented and that the City of Greenfield might have improperly padded its budget by
permanently shifting $800,000 in salary and benefit expenses to the Territory when it was
established. (See Cert. Admin. R. at 44, 61, 73-74; DLGF Hr’g at 7:51, 14:35.)
5
   The advocates maintained that Center Township’s tax rates were too high in relation to its
population and the services its residents received, given the lack of any new fire protection
services or significant budgetary increases upon the establishment of the Territory. (See Cert.
Admin. R. at 63-65, 69-72; DLGF Hr’g at 4:11, 14:35.) Moreover, the advocates claimed that
Center Township required fewer fire runs than the City of Greenfield because it contained few
roofed-structures and an abundance of farmland that was unlikely to catch fire because it was
either frozen, snow-covered, or drenched in rain during half of the year. (See Cert. Admin. R. at
61; DLGF Hr’g at 7:51, 1:08:51.)
6
  The opponents explained that the sharp increase in Center Township’s tax rate resulted from
the convergence and interplay of 1) the termination of Center Township’s subsidies for fire
protection, 2) the elimination of property tax replacement credits, 3) the phase-in of circuit
breaker credits, and 4) the enactment of the supplemental homestead deduction. (See Cert.
Admin. R. at 50, 52-53; DLGF Hr’g at 24:36, 33:04, 35:15, 38:50.)
costs rather than arbitrarily splitting the costs between the two localities. 7 (See, e.g.,

Cert. Admin. R. at 56-57; DLGF Hr’g at 45:45, 1:03:22.) Moreover, the opponents

urged the DLGF to refrain from adjusting the Territory’s tax rates and levies because it

was fiscally responsible given that its budget had remained nearly flat since its

creation. 8 (See Cert. Admin. R. at 51; DLGF Hr’g at 24:36, 32:15, 32:30, 32:46.) The

opponents also claimed that a tax rate reduction would jeopardize the safety of

firefighters, impair the Territory’s ability to build a new fire station in Center Township

and to acquire new fire engines, and possibly burden its mutual aid partners as well as

six smaller townships that had contracts with the Territory for emergency response

services. (See DLGF Hr’g at 50:38, 58:37, 1:18:53, 1:25:13.)

       On October 17, 2011, the DLGF issued a final determination that reduced the

Territory’s general fund levy from $2,345,015 to $2,060,260 for the 2012 budget year.

(Compare Cert. Admin. R. at 94 with 112.) In so doing, the DLGF effectively eliminated

the Territory’s use of a uniform tax rate by setting the City of Greenfield’s maximum

general fund levy at $1,790,312 and Center Township’s maximum general fund levy at

$269,948. (See Cert. Admin. R. at 104, 112.) The DLGF did not adjust the tax rate or

levy for the equipment replacement fund. (See Cert. Admin. R. at 112.)



7
  The opponents claimed that providing fire protection services in Center Township affected the
Territory’s costs because greater distances increased fuel costs and a lack of hydrants required
the use of tanker trucks to haul water. (See Cert. Admin. R. at 59; DLGF Hr’g at 50:38.) The
opponents, however, did not quantify any of these purported additional costs. (See Cert.
Admin. R. at 108.)
8
  The opponents claimed that when compared to six other comparable fire protection service
providers, the Territory had the lowest per capita cost as well as the next to lowest cost per
$100 of net assessed value. (See Cert. Admin. R. at 54-55; DLGF Hr’g at 45:45.) Moreover,
they explained that a comparison of run loads, paid staff, fire stations, and tax rates with four
other comparable service providers showed that the Territory had learned to do more with less.
(See Cert. Admin. R. at 56, 66-68; DLGF Hr’g at 50:38.)
       On November 16, 2011, the City of Greenfield and the Territory initiated this

original tax appeal.      The Court heard the parties’ arguments on June 18, 2012.

Additional facts will be supplied as necessary.

                                   STANDARD OF REVIEW

       The party seeking to overturn a DLGF final determination bears the burden of

demonstrating that it is invalid. See Brown v. Dep’t of Local Gov’t Fin., 989 N.E.2d 386,

388 (Ind. Tax Ct. 2013). Accordingly, the City of Greenfield and the Territory must show

the Court that the DLGF’s final determination is arbitrary and capricious, an abuse of

discretion, unsupported by substantial evidence, or contrary to law. See id.

                                           ANALYSIS

       On appeal, the City of Greenfield and the Territory contend that the DLGF’s final

determination must be reversed because it is arbitrary and capricious and not supported

by substantial evidence.          (See Pet’rs’ Appellate Br. (“Pet’rs’ Br.”) at 17-25.)

Alternatively, the City of Greenfield and the Territory claim that the DLGF’s final

determination is invalid because Public Law 172-2011, Section 164 violates Indiana’s

Constitution by contravening the special legislation provisions of Article 4, Sections 22

and 23. 9 (See Pet’rs’ Br. at 9-15.)

                                                 I.

       The City of Greenfield and the Territory claim that the DLGF’s final determination

is arbitrary and capricious and not supported by substantial evidence because it does

not contain factual findings that reveal why it adjusted the Territory’s general fund levy



9
  The City of Greenfield and the Territory have also claimed that Public Law 172-2011, Section
164 violates Article 4, Section 19 of the Indiana Constitution. (See Pet’rs’ Appellate Br. (“Pet’rs’
Br.”) at 15-17.) Given its disposition of the case, however, the Court need not reach this issue.
for the 2012 budget year. 10 (See Pet’rs’ Br. at 17-18.) The DLGF, however, maintains

that the Court should affirm its final determination because it demonstrates that it

adjusted the Territory’s general fund levy after considering the factors set forth in Public

Law 172-2011, Section 164 as well as all related evidence. (See Resp’t Resp. Br. at 5-

7; Oral Arg. Tr. at 50-54.)

       “‘The practical reasons for requiring administrative findings are so powerful that

the requirement has been imposed with remarkable uniformity by virtually all federal and

state courts, irrespective of a statutory requirement.’” Perez v. U.S. Steel Corp., 426

N.E.2d 29, 31 (Ind. 1981) (citation omitted). Indeed, the fact-finding requirement keeps

an agency within its jurisdiction, protects against careless or arbitrary action, and

“insures that a careful examination of the evidence, rather than visceral inclinations, will

control [its] decision.” Id. at 31-32. The fact-finding requirement also ensures that the

parties know the evidentiary bases upon which the agency’s ultimate decision rests,

helps them plan their cases for rehearing or judicial review, facilitates judicial review,

and avoids judicial usurpation of administrative functions. Id.

       To that end, the Indiana Supreme Court has explained that an agency’s findings

of fact are satisfactory if they provide “‘a simple, straightforward statement of what

happened . . . stated in sufficient relevant detail to make it mentally graphic[.]’” Id. at 33

(citation omitted). Moreover, the agency’s factual findings should reveal its analysis of

the evidence as well as its determination of the relevant sub-issues and factual disputes

that, collectively, are dispositive of the particular claim or the ultimate factual question

10
   The City of Greenfield and the Territory explain that the DLGF’s final determination does not
1) relate the tax rate adjustment to the factors set forth in Public Law 172-2011, Section 164, 2)
sufficiently explain the DLGF’s methodology, or 3) show that the DLGF considered Center
Township’s subsidy, the proportionality of the adjusted levy to the run data, and the effect of the
adjustment on the Territory’s personnel and equipment needs. (See Pet’rs’ Br. at 19-25.)
before the agency. Id. See also Pack v. Indiana Family & Soc. Servs. Admin., 935

N.E.2d 1218, 1223 (Ind. Ct. App. 2010).           Accordingly, factual findings containing

statements that the evidence either revealed or was “such and such,” that a witness

testified to “this or the other,” or that an agency finds that a witness testified to “this or

the other” are insufficient because the statements do not indicate what the agency

found after examining all of the evidence. Perez, 426 N.E.2d at 33.

       The DLGF’s factual findings are contained in paragraphs 6 through 33 of its final

determination. (See Cert. Admin. R. at 105-12.) Those paragraphs, however, contain

very few factual findings that comport with the teachings of Perez and Pack. Indeed,

paragraphs 6 through 15 and 31 through 32 merely identify the witnesses that offered

written and oral testimony during the administrative process and restate portions of their

testimony. (See Cert. Admin. R. at 105-07, 112.) Paragraphs 16 and 18 through 24

primarily contain the DLGF’s reproductions of certain evidence, including the population

changes, the assessed valuation changes, and the fire protection costs in the Territory

and other areas. (Compare Cert. Admin. R. at 107-10 with 54, 56-58, 65, 68, 71.)

Moreover, paragraph 33 appears to provide the DLGF’s legal rationale for readjusting

the Territory’s levies, not a factual finding. 11        (See Cert. Admin. R. at 112.)

Furthermore, even if paragraphs 6 through 33 of the DLGF’s final determination

contained sufficient factual findings, they reveal neither the DLGF’s analysis of the

evidence nor its rationale for reducing the Territory’s general fund levy for the 2012 tax


11
    In addition, the factual findings in paragraphs 17 and 25 through 30 are questionable
because they either misstate the evidence or use figures that have no apparent evidentiary
basis. (Compare Cert. Admin. R. at 107, 111 with Cert. Admin. R. at 95-98; DLGF Hr’g 21:45,
50:38.) (See also Cert. Admin. R. at 75-76, 82 (indicating that the DLGF may have based its
levy calculation on evidence from Center Township, Marion County rather than Center
Township, Hancock County).)
year.

        The lack of sufficient factual findings would typically require the Court to remand

the matter to the DLGF. See Perez, 426 N.E.2d at 33-34; Pack, 935 N.E.2d at 1227-28.

Here, however, the Court need not remand for this deficiency because the DLGF’s final

determination is invalid for an entirely different reason.

                                                II.

        The City of Greenfield and the Territory have also claimed that Public Law 172-

2011, Section 164 contravenes Indiana’s Constitution by violating the special legislation

provisions set forth in Article 4, Sections 22 and 23. (See Pet’rs’ Br. at 9-15.) Article 4,

Section 22 prohibits the enactment of special laws regarding sixteen enumerated

subjects, including “the assessment and collection of taxes for State, county, township,

or road purposes[.]” IND. CONST. art. 4, § 22. In turn, Article 4, Section 23 provides that

“[i]n all the cases enumerated in [Section 22], and in all other cases where a general law

can be made applicable, all laws shall be general, and of uniform operation throughout

the State.” IND. CONST. art. 4, § 23. Consequently, the determination of whether a law

is special or general is a threshold question when analyzing its constitutionality under

both Article 4, Sections 22 and 23. 12 Alpha Psi Ch. of Pi Kappa Phi Fraternity, Inc. v.

Auditor of Monroe Cnty., 849 N.E.2d 1131, 1136 (Ind. 2006).

        The City of Greenfield and the Territory claim that Public Law 172-2011, Section

164 is a special law because the Territory is the only fire protection territory to which the

law applies. (See Pet’rs’ Br. at 11.) On its face, Public Law 172-2011, Section 164


12
   Special laws pertain to and affect a particular case, person, place, or thing, as opposed to the
general public. See Municipal City of South Bend v. Kimsey, 781 N.E.2d 683, 689 (Ind. 2003).
In contrast, general laws apply “‘to all persons or places of a specified class throughout the
state.’” Id. (citation omitted).
states that it applies only to fire protection territories located in Hancock County with

uniform tax rates. See P.L. 172-2011, § 164. The administrative record in this case

indicates that while there are other fire departments in Hancock County, the Territory is

the only fire protection territory in Hancock County with a uniform tax rate. (See, e.g.,

Cert. Admin. R. at 54, 65, 67; DLGF Hr’g at 1:01:44, 1:03:16.) Accordingly, the Court

finds that Public Law 172-2011, Section 164 is a special law. (See also Resp’t Resp.

Br. at 8; Oral Arg. Tr. at 58-59 (indicating that the DLGF does not dispute this finding).)

       Because Public Law 172-2011, Section 164 is a special law, the Court now turns

to the question of whether it violates Article 4, Section 22’s prohibition against the

enactment of a law concerning the assessment and collection of tax for township

purposes. The City of Greenfield and the Territory contend that Public Law 172-2011,

Section 164 violates Article 4, Section 22 because it clearly concerns the assessment

and collection of taxes for fire protection, a traditional function of township government.

(See Pet’rs’ Br. at 11-13.) This contention, however, misses the mark.

       Several years ago, the Indiana Supreme Court determined that a special law that

allowed a taxing unit to increase a county’s existing tax rate did not violate Article 4,

Section 22. See State v. Hoovler, 668 N.E.2d 1229, 1233 (Ind. 1996). The Supreme

Court explained that the special law was constitutional because increasing a tax rate

(i.e., the amount a taxpayer must pay in property tax) failed to implicate the assessment

or collection of tax because it did not authorize any new property valuations or changes

in the system of tax gathering.       See id.    See also REAL PROPERTY ASSESSMENT

GUIDELINES FOR 2002--VERSION A (Guidelines) (incorporated by reference at 50 IND.

ADMIN. CODE 2-3-1-2 (2002 Supp.)), Bk. 2, Glossary at 21 (defining “tax rate” as the
percentage used to determine how much a taxpayer will pay in property taxes). Public

Law 172-2011, Section 164 does not authorize new property valuations nor does it

change the manner in which taxes are collected; instead, it merely provides for an

adjustment to the Territory’s existing tax levy (i.e., the amount it may collect in property

tax for fire protection). See P.L. 172-2011, § 164; Guidelines, Bk. 2, Glossary at 20

(defining “tax levy” as the total revenue that a taxing unit (e.g., a township) may raise in

property tax dollars annually). Consequently, Public Law 172-2011, Section 164 does

not violate Article 4, Section 22. See Hoovler, 668 N.E.2d at 1233.

       The City of Greenfield and the Territory have also claimed that Public Law 172-

2011, Section 164 contravenes the special legislation provisions set forth in Article 4,

Section, 23 of the Indiana Constitution. To be unconstitutional under Article 4, Section

23, a law must be both special and subject to a law of general applicability. Alpha Psi,

849 N.E.2d at 1137. To determine whether special legislation is subject to a law of

general applicability,   the   Court must examine         “‘whether there     are inherent

characteristics of the affected [class] that justify [special] legislation.’” Id. at 1137-38

(citations omitted). In so doing, the Court must consider 1) if the statute “‘is meaningful

in a variety of places or whether relevant traits of the affected area are distinctive such

that the law’s application elsewhere has no effect,’ and 2) if those ‘unique

circumstances . . . rationally justify the legislation.’” Id. at 1138 (citations omitted). In

other words, the Court must determine “whether there is something about the class that

makes it unique and whether the uniqueness justifies the differential treatment.” Id.

       The City of Greenfield and the Territory assert that Public Law 172-2011, Section

164 is unconstitutional special legislation under Article 4, Section 23 “in its rawest form”
because the legislature could have drafted the law as a general law as there is nothing

unique about the Territory, the sole fire protection territory in Hancock County with a

uniform tax rate. (See Pet’rs’ Br. at 14-15.) The DLGF counters that Public Law 172-

2011, Section 164 could not have been made generally applicable, however, given two

unique circumstances: 1) the manner in which the Territory was established and, 2) the

Territory’s use of a uniform tax rate that unfairly shifted the tax burden from the City of

Greenfield to Center Township. 13 (See Resp’t Resp. Br. at 10; Oral Arg. Tr. at 44-48,

60-61.)

       In resolving Article 4, Section 23 challenges, courts typically examine whether

some uniqueness exists in the class specified in the special legislation. See Alpha Psi,

849 N.E.2d at 1138. For instance, the Indiana Supreme Court upheld a special law that

applied solely to Tippecanoe County because it was the only county in the state that

was subject to possible Superfund liability under federal environmental protection laws.

See Hoovler, 668 N.E.2d at 1235.          Similarly, the Supreme Court upheld special

legislation that applied only to Lake County because it had well-established issues with

its overall property tax system and a uniquely comprised tax base. See State ex rel.

Att’y Gen. v. Lake Sup. Ct., 820 N.E.2d 1240, 1249-50 (Ind. 2005). In both cases,

certain administrative findings, judicial findings, or legislative actions corroborated the

existence of unique circumstances that justified the special legislation. See id. at 1249-

50; Hoovler, 668 N.E.2d at 1234-36.


13
   More specifically, the DLGF has claimed that there might have been some impropriety in the
establishment of the Territory because two of Center Township’s four representatives were
employees of the City of Greenfield and Center Township residents could not then, and
continue to be barred from, using the vote to alter the City of Greenfield’s government. (See
Oral Arg. Tr. at 46-47.) (But see Cert. Admin. R. at 21 (certifying that no eligible Center
Township resident filed a petition objecting to the establishment of the Territory).)
       Contrary to the DLGF’s claim, the certified administrative record in this case does

not suggest that either the Territory or the circumstances surrounding its establishment

are unique. This conclusion is supported by three other provisions of Public Law 172-

2011, which indicate that Section 164 could have been made generally applicable. For

instance, Section 159 states:

          [a] member of the legislative body of a unit may not vote on a
          proposed ordinance or resolution authorizing the unit to become a
          party to an agreement to join or establish a fire protection territory if
          that member is also an employee of:
              (1) another unit that is a participating unit in the fire
              protection territory; or
              (2) another unit that is proposing to become a participating
              unit of a fire protection territory.

P.L. § 172-2011, § 159 (2011) (codified at IND. CODE § 36-8-19-6.3 (2011)). Section

163 addressed the establishment of fire protection territories throughout the state by

requiring legislative bodies to follow additional procedures before adopting an ordinance

or resolution to establish a fire protection territory. See P.L. 172-2011, § 163 (2011)

(repealed 2012). 14     Thus, these provisions addressed conflicts of interest and

transparency concerns in the establishment of fire protection territories generally on a

statewide basis, which is one of the unique circumstances that the DLGF claimed

justified the enactment of Public Law 172-2011, Section 164. The enactment of these

two laws therefore suggests that Public Law 172-2011, Section 164 likewise could have

been made generally applicable, as they addressed the matters that the DLGF alleged

were unique in the establishment of the Territory on a statewide basis. Finally, Section

160 provides “[i]f a uniform tax rate is levied upon all taxable property within a territory

14
   The fact that this non-code provision expired in 2012 is of no consequence because that very
year, the legislature amended Indiana Code § 36-8-19-6 by adopting the requirements set forth
in Public Law 172-2011, Section 163. Compare IND. CODE § 36-8-19-6(b) (2012) with P.L. 172-
2011, § 163 (2011) (repealed 2012).
upon the formation of the territory, different tax rates may be levied for the participating

units included within the territory in subsequent years.” See P.L. 172-2011, § 160(b)

(codified at IND. CODE § 36-8-19-7(b) (2011)).        This section clearly allows all fire

protection territories throughout the state to adopt different tax rates despite the initial

use of a uniform tax rate, again the very thing the legislature authorized the DLGF to do

here pursuant to Public Law 172-2011, Section 164.

       The certified administrative record and the three generally applicable provisions

of Public Law 172-2011 regarding fire protection territories indicate that Public Law 172-

2011, Section 164 could have been written to apply throughout the state because

neither the Territory nor the circumstances surrounding its establishment are unique.

Therefore, Public Law 172-2011, Section 164 contravenes the special legislation

provisions set forth in Article 4, Section 23 of the Indiana Constitution. Accordingly, the

DLGF’s final determination that adjusted the Territory’s general fund levy for the 2012

budget year pursuant to Public Law 172-2011, Section 164 is invalid.

                                      CONCLUSION

       For the above-stated reasons, the final determination of the DLGF is

REVERSED.       The Court REMANDS this matter to the DLGF with instructions to

reinstate the City of Greenfield’s and Center Township’s original levies and tax rates for

the 2012 budget year and take any other actions consistent with this opinion.